DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claim 13 recites a method of using the surfactant of Claim 1 in various intended uses.  The only step positively recited in Claim 13 comprises “using the surfactant according to .
Claim 13 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from Claim 1.  Claim 1 recites a surfactant of formula (I):

    PNG
    media_image1.png
    24
    503
    media_image1.png
    Greyscale

where R2 is methyl.  Claim 5 recites a surfactant of formula (Ia):

    PNG
    media_image2.png
    22
    413
    media_image2.png
    Greyscale
.
3, and R4 in Claim 5 corresponds to the variables n, m, R1, and R2 in Claim 1.  Claim 5 further limits Claim 1 inasmuch as formula (Ia) corresponds to the claimed formula (I) where p=0.  
The variable r in Claim 5 corresponds to the variable m in Claim 1.  The variable R2 is defined by Claim 1 as standing for methyl.  The corresponding variable R4 in Claim 5 is open to either methyl or ethyl.  The R4 group in Claim 5 includes subject matter excluded from the corresponding structure in Claim 1.  This renders Claim 5 indefinite.
Claims 6 and 7 depend from Claim 5 and are therefore similarly indefinite.  

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruland et al. (US 2005/0215452; cited in prior Office action).
Regarding Claims 1, 8, 9, and 16, Ruland teaches alkoxylates of formula (I):
(I)	C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(A)n(B)mH
where A is ethyleneoxy and B is C3-10 alkyleneoxy.  70-99 wt% of the alkoxylates have the formula above where C5H11 has the meaning n-C5H11 (Abstract).  This indicates that the C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2- group is 2-propylheptyl for 70-99 wt% of Ruland’s alkoxylates.
In formula (I) above, (B) is preferably propyleneoxy (p. 1, [0010]); n is preferably 3-12; and m is preferably 1-8 (p. 1, [0021]).  When A is ethyleneoxy and B is propyleneoxy, Ruland’s alkoxylates will have the following formula:
5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(CH2CH2O)n(CH2CH(CH3)O)mH
where n=3-12 and m=1-8.  This alkoxylate reads on formula (I) of Claim 1 where R1 is 2-propylheptyl; R2 is methyl; n=3-12; m=1-8; and p=0.  Because p=0, the p/m ratio is necessarily 0.0.  This falls within the claimed range of 0.0-5.0.
Ruland’s preferred embodiments teach toward a n/m ratio of 0.375 (where n=3 and m=8) to 12 (where n-=12 and m=1).  This overlaps the claimed range of 0.05-3.0.  The portion of Ruland’s range falling from 0.375-3 encompasses 2.625 total values.  The entire range of 0.375-12 encompasses 11.625 total values.  The portion of Ruland’s range falling within the claimed range represents approximately 22.6% of the total range.  Thus, more than 1 in 5 values within Ruland’s range of 0.375-12 fall within the claimed range.  
Ruland’s total range of 0.375-12 is comparable to a genus where more than 1 in 5 species within the genus fall within the scope of the claims.  It has been held that a prior art genus containing only 20 compounds anticipated a single claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).  See MPEP 2144.08.  The degree of overlap between Ruland’s range and the claimed range is greater than the degree of overlap in Petering, and one of ordinary skill in the art would clearly envisage each value falling within the claimed range based on the values disclosed by Ruland.  Therefore, Ruland’s range of 0.375-12 overlaps the range of 0.05-3.0 with sufficient specificity to anticipate the claimed range.
Regarding Claim 3, as indicated above, Ruland’s alkoxylates read on the claimed formula (I) where p=0.  The claimed ranges for n and m are analogous to species 
Regarding Claim 4, the claimed conditions are only applicable where p>1.  Ruland teaches alkoxylates where p=0.  Therefore, Ruland need not satisfy the indicated conditions to anticipate Claim 4.
Regarding Claim 5, as discussed above, Ruland’s alkoxylates will have the following formula:
(I)	C5H11HHHHHHHHHHHHHHasdfasdfasdfasdfa;sldkfjas;dlkfja;sdlkfja;sdlkf ja;lsdkfj ;asH11CH(C3H7)CH2O(CH2CH2O)n(CH2CH(CH3)O)mH
where n=3-12 and m=1-8.  This alkoxylate reads on formula (I) of Claim 1 where R3 is 2-propylheptyl; R4 is methyl; q=3-12; and r=1-8.  Ruland’s preferred ranges for n and m overlap the claimed ranges for q and r with sufficient specificity to anticipate Claim 5.
Regarding Claim 6, Ruland’s preferred embodiments teach toward a n/m ratio of 3.75-12.  This overlaps the claimed range with sufficient specificity to establish anticipation.  Ruland’s alkoxylate reads on the claimed formula (I) where p=0; therefore, the p/m ratio is necessarily equal to 0.
Regarding Claims 7 and 15, as indicated above, Ruland’s alkoxylates read on the claimed formula (I) where p=0.  The claimed ranges for q and r are analogous to species encompassed or overlapped by Ruland’s somewhat broader ranges/genus.  Nevertheless, as discussed above, the degree of overlap is sufficient to anticipate the claimed ranges.
Regarding Claims 10 and 11, Ruland does not expressly disclose the claimed biodegradability under the indicated conditions.  Nevertheless, Ruland’s alkoxylate as described above is chemically identical to the claimed surfactant.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Ruland’s alkoxylate as described above will necessarily possess the claimed biodegradability under the indicated conditions.
Regarding Claim 12, Ruland’s alkoxylates are obtained by reacting the starting alcohol (i.e. 2-propylheptanol) with ethylene oxide, followed by propylene oxide in the presence of a catalyst (p. 2, [0024], [0029]-[0030]; p. 1, [0022]).  This process reads on the claimed steps (a) and (b), with optional step (c) omitted.
Regarding Claims 13 and 14, Ruland’s alkoxylates may be used in a wide range of applications described at page 1, [0020] which read on the claimed uses and products. 
Response to Arguments

Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive.
A.	Rejection of Claim 13 under 35 U.S.C. 101/112(a)
The Applicant argues that Claim 13 has been amended to further clarify, delimit, and positively recite a step of using the claimed surfactant.
Claim 13 has been amended to recite a method of using the surfactant according to claim 1, the method comprising using the surfactant according to claim 1 in a variety of applications.  Reciting “using the surfactant” a second time is not sufficient to establish any active, positive steps delimiting how this use is actually practiced.
B.	Rejection of Claims 1-4 and 8-14 under 35 U.S.C. 112(b)
The amendment to the claims is sufficient to overcome the previous rejection of Claims 1-4 and 8-14 under 35 U.S.C. 112(b).  However, the amendment necessitated a new rejection of Claims 5-7 under 35 U.S.C. 112(b) as set forth above.
C.	Rejection of Claims 1-15 under 35 U.S.C. 102(a)(1)
The Applicant argues that Ruland does not describe the claimed n/m ratio with sufficient specificity to establish anticipation of the claimed formula (I).
Ruland’s preferred embodiments are comparable to the claimed formula (I) where n=3-12 and m=1-8.  These ranges are indicative of a n/m ratio of 0.375 (where n=3 and m=8) to 12 (where n=12 and m=1).  This overlaps the claimed range of 0.05-3.0.  The portion of Ruland’s range falling from 0.375-3 encompasses 2.625 total values.  The entire range of 0.375-12 encompasses 11.625 total values.  The portion of Ruland’s range falling within the claimed range represents approximately 22.6% of the total range.  Thus, more than 1 in 5 values within Ruland’s range of 0.375-12 fall within the claimed range.  
Ruland’s total range of 0.375-12 is comparable to a genus where more than 1 in 5 species within the genus fall within the scope of the claims.  It has been held that a prior art genus containing only 20 compounds anticipated a single claimed species within the genus because “one skilled in [the] art would... envisage each member ” of In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).  See MPEP 2144.08.  The degree of overlap between Ruland’s range and the claimed range is greater than the degree of overlap in Petering, and one of ordinary skill in the art would clearly envisage each value falling within the claimed range based on the values disclosed by Ruland.  Therefore, Ruland’s range of 0.375-12 overlaps the range of 0.05-3.0 with sufficient specificity to anticipate the claimed range.
The Applicant argues that Ruland’s Example 10 describes alkoxylates in which the alcohol residue is adjacent to a propylene oxide (PO) block, whereas the claims require that the alcohol residue is adjacent to an ethylene oxide (EO) block. The Applicant further argues that Ruland states a preference for carrying out propoxylation prior to ethoxylation, which will result in PO blocks adjacent to the alcohol residue.  
A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
While these portions of Ruland are acknowledged, the reference very clearly teaches toward products where EO blocks are adjacent to the alcohol residue.  See, for instance, the arrangement of Ruland’s formula (I) depicted in the abstract and the definition of the A and B groups.
The Applicant argues that Ruland’s Example 10 teaches a ratio of EO:PO (comparable to the claimed n/m ratio) of up to 14:1, which falls outside the claimed range of 0.05-3.0.  
While the EO:PO ratio of Example 10 is acknowledged, examples falling outside the scope of the claims do not negate the preferred embodiments contained in Ruland’s broader disclosure.  Ruland’s preferred embodiments are comparable to the claimed formula (I) where n=3-12 and m=1-8.  These ranges are indicative of a n/m ratio of 0.375 (where n=3 and m=8) to 12 (where n=12 and m=1).  This overlaps the claimed range of 0.05-3.0 with sufficient specificity to anticipate Claim 1 as discussed above.  
The Applicant argues that Table 1 demonstrates a surprisingly high degree of biodegradability, and that this result is unexpected in view of Ruland’s disclosure.
The claims are currently rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruland.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973); MPEP 2131.04.
The Applicant’s arguments regarding unexpected results will be addressed in the event that they may be applicable to any future rejection which may be made under 35 U.S.C. 103.  The Applicant’s arguments are directed to results depicted in Table 1 in the instant specification.  Table 1 illustrates results for Examples 2, 3, 6, 7, 11, and 12.  Example 1 falls outside the scope of the amended claims (n=3).  The remaining examples are described as comparative.  
The inventive examples illustrate results for compounds according to formula (I) where R1 is 2-propylheptyl or iso-tridecyl; R2 is methyl; n=4-6; m=5-18; and p= 0 or 2.  These examples illustrate a n/m ratio of 0.217 (Ex. 12) to 1.0 (Ex. 6) and a p/m ratio of 0.0-0.4.  Claim 1 is open to compounds according to formula (I) where R1 is selected from a group of 20 alkyl groups; R2 is methyl; n=4-6; m=5-20; p=0-25; n/m=0.05-3.0; and p/m=0.0-5.0.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The variables R1, m, and p and the ratios n/m and p/m illustrated in the examples are not reasonably commensurate in scope with the claims.  Therefore, Examples 2, 3, 6, 7, 11, and 12 cannot be relied upon to establish non-obviousness of the claimed invention.
Ruland recognizes that limiting the length of the PO block in similar products results in improved biodegradability (p. 4, [0060]) and more generally recognizes that products reading on the claimed formula (I) exhibit good biodegradability compared to known structures (p. 5, [0086]).  One of ordinary skill in the art would therefore expect the claimed invention to exhibit good biodegradability.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof."  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c).
In addition, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical Ex parte Gelles, 22 USPQ2d 1318, 1319; MPEP 716.02(b).  The significance of the results associated with Examples 2, 3, 6, 7, 11, and 12 is unclear.  Example 1 falls outside the scope of the claims but exhibits better biodegradability than any of Examples 2, 3, 6, 7, 11, and 12.  The statistical and practical significance of Examples 2, 3, 6, 7, 11, and 12 is unclear given their inferior performance relative to Example 1.  Therefore, the results associated with Examples 2, 3, 6, 7, 11, and 12 do not appear to be sufficient to establish non-obviousness.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762